DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are presented for examination.
Allowable Subject Matter
3.	Claims 1-18 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
4.1	 While Beirao et al. discloses a method for implementing a generative urban design model, including generating and evaluate urban designs----; and Benjamin et al. (USPG_PUB No. 2019/0147117) teaches a method for automatically generating urban and neighborhood designs, neither of these references, taken either alone or in combination with the prior art of record discloses a method for integrating models with generative design systems, that including steps of “automatically generating, by the hardware processor, a global spreadsheet having a plurality of sheets that connects the geometric data from each of the plurality of design options to a plurality of received user-created models, wherein first sheets of the plurality of sheets are generated to include each of the plurality of user-created models, wherein second sheets of the plurality of sheets are generated to include the geometric data for each of the plurality of design options, wherein third sheets of the plurality of sheets are configured to convert values from the geometric data in the second sheets to values required by each of plurality of user-created models; receiving, by the hardware processor, outputs from each of the plurality of user-generated models using the converted values in the third sheets of the global spreadsheet and transmitting, by the hardware processor, the outputs from each of the plurality of user-generated models to the generative design system”, as specifically shown in the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
4.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        June 1, 2022